DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: a cloud storage database.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-13 & 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over MAHADI et al. [US 2021/0064672 A1], hereinafter referred to as MAHADI, in view of LU et al. [US 2007/0106659 A1], hereinafter referred to as LU.

Regarding claims 1, 8 & 15, MAHADI teaches a system and program to perform a method for temporal and visual feature driven search utilizing machine learning. The system and method as taught in MAHADI reads on claim 1 as shown below.

CLAIMS 1, 8 & 15
A system for temporal and visual feature driven search utilizing machine learning comprising: 
a trained programmatic base configured to analyze files for visual feature information, generate a visual feature summary based on said visual feature information, and send said visual feature summary to a database; 


said database configured to receive said visual feature summary from said trained programmatic base and store said visual feature summary; 
a local monitoring device configured to monitor local user behavior, extract visual information of said files based on said local user behavior, and send said visual information of said files to said trained programmatic base; and 



a search application device configured to receive search instructions from a user and send said search instructions to said trained programmatic base and wherein said search application device is also configured to receive search results from said trained programmatic base and display said search results to said user.

MAHADI et al.
A system for temporal and visual feature driven search utilizing machine learning comprising: 
system 300 comprising processing engine 306 is configure to process documents for content information, to generate a summary based on content information (MAHADI, [0009] & [0031][Wingdings font/0xE0][0039]), and send the summary to a graph database (MAHADI, FIG. 3, [0027] & [0039]); 
the graph database is configured to receive the summary from processing engine 306 and store the summary (MAHADI, FIG. 3 & [0027]); 
analytics module is configured to monitor user interaction (MAHADI, FIG. 3 & [0048]), extract information such as user preferences of documents based on user interactions (MAHADI, [0048]), and send user preferences of documents to processing engine 306 (MAHADI, [0048]); and 
user device 302 is configured to receive search terms from a user and send search terms to system 300 using a search engine (MAHADI, [0028] & [0045]) and user device is configured to receive query results from system 300 (MAHADI, [0028] & [0045]) and display query results to the user (MAHADI, [0045]).


	MAHADI does not explicitly teach that temporal information is extracted from documents.
LU teaches that temporal information, e.g., time of user input, blocking or rating of documents, is extracted from documents (LU, [0011]).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in LU into MAHADI in order to manages metadata of documents.

Regarding claim 2, MAHADI further teaches that said trained programmatic base further comprises one or more trained machine learning models and wherein said trained programmatic base is further configured to generate said visual feature summary based on said one or more trained machine learning models and said visual feature information of said files (MAHADI, [0009], [0031][Wingdings font/0xE0][0039] & [0042]).

Regarding claim 3, MAHADI further teaches that said database comprises a cloud storage database (MAHADI, FIG. 3 & [0027]).

Regarding claims 4, 11 & 18, LU further teaches that said files comprise one or more webpages (LU, [0036]).

Regarding claims 5, 12 & 19, MAHADI further teaches that the files comprise one or more documents (MAHADI, [0009]).

Regarding claims 6, 13 & 20, MAHADI further teaches that said visual feature information is information selected from the group of information consisting of one or more of: pictures; backgrounds; text color; and combinations thereof (MAHADI, [0006]).

Regarding claims 9 & 16, MAHADI further teaches that generating of said visual feature summary is further based on one or more trained machine learning models (MAHADI, [0009], [0031][Wingdings font/0xE0][0039] & [0042]).

Regarding claims 10 & 17, MAHADI further teaches the step of storing said visual feature summary and said temporal and visual information in a cloud storage database (MAHADI, FIG. 3 & [0027]).

Claims 7 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over MAHADI et al. [US 2021/0064672 A1], hereinafter referred to as MAHADI, in view of LU et al. [US 2007/0106659 A1], hereinafter referred to as LU, and further in view of GARDNER et al. [US 2021/0089438 A1].

Regarding claims 7 & 14, MAHADI & LU do not explicitly teach that said local user behavior comprises editing and saving one or more documents.
GARDNER teaches that user interactions comprises editing and saving one or more documents (GARDNER, [0179]).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in MAHADI & LU into GARDNER in order to manage documents’ user interaction.





















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        August 18, 2022